Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted defendants’ motions for summary judgment. The undisputed facts in this record reveal that the rezoning of the subject 7 tá-acre *1000parcel from single-family to multifamily residential use was consistent with a comprehensive plan for land use within the village (see, Kravetz v Plenge, 84 AD2d 422) and that the amendment was enacted for the general welfare of the community (see generally, 1 Anderson, New York Zoning Law and Practice § 5.03 et seq. [3d ed]). Plaintiff failed to overcome the strong presumption of validity which attaches to such legislative determinations, and his contention that this amendment constituted illegal spot zoning was properly rejected (see, Goodrich v Town of Southampton, 39 NY2d 1008, 1009). (Appeal from order of Supreme Court, Erie County, Francis, J. —declaratory judgment.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.